Citation Nr: 1438679	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  09-42 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


ATTORNEY FOR THE BOARD

Susan Krunic, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1964 to April 1966.  The Veteran died in April 2007.  The Appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination issued by the Department of Veterans Affairs Regional Office and Insurance Center (VAROIC) located in Philadelphia, Pennsylvania.  Upon receipt of the Notice of Disagreement (NOD) from the Appellant, jurisdiction of the appeal was transferred to the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Appellant was scheduled for a Board hearing at the RO in May 2011.  See November 2009 VA Form 9 Substantive Appeal. She failed to report for the scheduled hearing without explanation and has not requested that the hearing be rescheduled.  Therefore, her request for a Board hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704 (2013).

In January 2012, the Board remanded the claim on appeal and a claim for entitlement to nonservice-connected death pension benefits to the RO for additional development.  In a May 2014 determination, however, the RO granted the claim; this is a full grant of the issue and the issue is no longer before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  At this time, it does not appear that the Appellant has appealed any aspect of that grant.   

A review of the Virtual VA paperless claims processing system reveals additional VA treatment reports from the Gainesville, Florida VA Medical Healthcare System from January 2007 to October 2007 as well as documents related to the Appellant's death pension benefits claim that have been reviewed by the RO and the Board.  There are no documents in the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's immediate cause of death was massive ischemic bowel disease, status post exploratory laparotomy; the contributory cause of death was coronary artery disease (CAD), status post coronary artery bypass graft in April 2007.

2.  At the time of the Veteran's death, service connection was not in effect for any disability.  During his lifetime, the Veteran was awarded non-service-connected pension benefits.

3.  The Veteran did not serve in the Korean Demilitarized Zone (DMZ) during the required time period for purposes of presuming exposure to Agent Orange. 

4.  The Veteran's ischemic bowel disease and CAD did not manifest in service, coronary artery disease did not manifest within one year of discharge from active duty, and neither disorder is related to service, to include Agent Orange exposure.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, or a disability that is otherwise presumed to have been so incurred, to include as due to Agent Orange exposure, did not cause or contribute substantially or materially to the Veteran's cause of death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

Review of the claims folder reveals compliance.  Here, VA's duty to notify has been satisfied.  In April 2008 and August 2008, letters were sent to the Appellant.  Those letters provided the required notice for her service-connected cause of death claim.  These letters satisfied the notification requirements consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the Appellant about the information and evidence not of record that was necessary to substantiate the claim; (2) informing the Appellant about the information and evidence the VA would seek to provide; and (3) informing the Appellant about the information and evidence he or she was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The letters also provided the additional notice required in the context of a claim of service connection for cause of death, including (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).

To the extent that certain notice requirements regarding disability rating and effective date apply to cause of death claims, the Board notes that the Appellant was not provided complete notice in this regard.  However, the Board finds that there is no prejudice to her in proceeding with the issuance of a final decision.  As explained in greater detail below, the Board has determined that entitlement to service connection for the cause of the Veteran's death is not warranted.  Consequently, no effective date or disability rating will be assigned, so failure to provide notice in terms of those elements of the claim is no more than harmless error.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, the Appellant has received all required notice in this case for the particular issue, such that there is no error in the content of notice.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  There has not been an allegation of any error in notice.  With regard to timing in the present case, the RO issued all required notice prior to the June 2008 rating decision currently on appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no timing error.  Accordingly, VA's duty to notify has either been satisfied or any deficiency has caused no prejudice to the Appellant. 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records, VA and private treatment records, and a VA medical opinion has been obtained.  A copy of the Veteran's death certificate is also in the claims file.  The Appellant has not identified any available, outstanding records that are relevant to the claim decided herein.  In DIC claims, the VA must make reasonable efforts to assist a claimant in obtaining evidence, such as a medical opinion in this case, when such an opinion is necessary to substantiate the claim, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  In this case, the VA obtained a medical opinion in June 2012 to determine whether the Veteran's death was due to military service.  See 38 U.S.C. § 5103A(a) (West 2002 & Supp. 2013); Delarosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008); see also Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008).  The opinion was adequate because it was based upon a review of the relevant evidence of record and was supported by a thorough explanation.  

The Board concludes that the Appellant was provided the opportunity to meaningfully participate in the adjudication of her claim.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  For these reasons, the Board finds that the VA has fulfilled the duty to assist the Appellant.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue on appeal. 

Finally, the Board finds that here has been substantial compliance with its prior remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In January 2012, the Board remanded the claim to the RO for additional development, including obtaining VA treatment records, a medical opinion, and issuing a statement of the case regarding the death pension claim.  Here, the records were obtained and associated with the claims file, a June 2012 medical opinion was obtained, and the death pension claim was granted, thus mooting the requirement for a statement of the case.  Accordingly, the development has been completed and this case is appropriately before the Board for the sole issue of service-connected death benefits.  

II.  Service Connection for the Cause of the Veteran's Death

According to his death certificate, the Veteran died in April 2007.  The immediate cause of death was massive ischemic bowel disease with an underlying cause of status post exploratory laparotomy with a significant contributing factor of CAD status post coronary artery bypass graft (CABG) in April 2007.  The death certificate also notes that the Veteran's tobacco use contributed to his death.  The Veteran was not service-connected for any of the aforementioned diseases during his lifetime. 

The Appellant alleges that the Veteran's contributory cause of death from coronary artery disease was related to his military service in Korea.  See October 2008 VA Form 21-4142.  However, she does not relate his massive ischemic bowel disease or CAD to a particular incident in military service.  She also does not provide any details of the Veteran's complaints, events, or circumstances of service which she believes to be linked to his cause of death.  See October 2008 VA Form 21-4138.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In this case, the Veteran's primary cause of death was from massive ischemic bowel disorder. 

The contributory cause of death, such as CAD in this case, is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability. In the same category there would be included service-connected disease or injuries of any evaluation but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death. In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310(a).  Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes the disorder was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Diseases that would be considered "chronic" in a medical sense, but which are not listed in 38 C.F.R. § 3.309(a) as an enumerated "chronic disease," may still qualify for service connection under the three-element test for disability compensation described in § 3.303(a).  Massive ischemic bowel disease is not a chronic condition under 38 C.F.R. § 3.309(a) and will be adjudicated using the general principles of service connection.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As CAD is considered to be a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition to direct service connection, certain chronic diseases may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  This includes cardiovascular disease, such as, in this instance, CAD.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The first and most fundamental requirement for any service-connection claim is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, the VA treatment records and private records show that the Veteran was diagnosed with ischemic cardiomyopathy, permanent atrial fibrillation with pacemaker placement, three vessel CAD, chronic congestive heart failure, chronic obstructive pulmonary disease (COPD), emphysema and asthma prior to his death.  In April 2004, the Veteran was discovered to have acute abdominal pain following a CABG and respiratory distress.  An exploratory laparotomy showed ischemic bowel suggesting superior mesenteric vascular ischemia. 

The second requirement for service connection is in-service incurrence of a disease or injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  In this regard, service treatment records do not document any symptoms, treatment, or diagnoses related to a gastrointestinal or bowel condition or any event related to that disorders.  At service entrance, the Veteran was noted to have a functional cardiac arrhythmia not considered disabling.  He denied any heart palpitation or pounding heart.  Service treatment records show no symptoms, treatment, or diagnoses concerning the heart throughout service.  A  March 1966 chest x-ray was recorded as normal.  However, the Veteran's April 1966 medical history report from separation shows that he experienced palpitations or pounding heart.  The corresponding service discharge examination showed a normal heart examination.  Thus, the only evidence of any symptoms was the Veteran's reports of heart palpitations at discharge.  

The evidence of record, however, demonstrates that there is no relationship or nexus between military service and the Veteran's cause of death.  A September 2012 VA examiner reviewed the claims file and determined that the Veteran's death due to massive ischemic bowel after undergoing CABG surgery for severe CAD was not due to service.  The examiner provided the rationale that the Veteran's bowel disease and heart disease did not manifest in service.  Specifically, the examiner acknowledged that the Veteran reported palpitations and a pounding heart at service separation, but noted that palpitations are heartbeat sensations that feel like one's heart is racing thereby producing an unpleasant awareness of one's own heartbeat.  Furthermore, the examiner stated that this was a symptom and not in and of itself, a diagnostic indicative of CAD. or any other heart conditions.  The examiner also noted the absence of any other cardiac complaints or diagnoses shown by the service records.  In addition, the examiner determined that there is no objective evidence of any chronic bowel condition during active duty.  Furthermore, the examiner reported that the Veteran's post-service treatment records revealed that the earliest diagnosis of a heart condition on file was in 2006.  The examiner stated that there is no diagnosis of a heart condition within close proximity to discharge from service.  See Veteran's September 2006 pension claim; see also June 8, 2006 VA Medical Center Gainesville treatment record.  The Board accords significant probative value to this opinion as it was premised upon a full review of the medical evidence and provided a supporting explanation.  

The Board has also considered the Appellant's lay statements of record, to include her belief that the Veteran's death was the result of his service in Korea.  Laypersons are competent to report as to observable symptoms and experiences and their history.  Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The question of whether the Veteran's CAD and/or ischemic bowel disease was related to his military service, as the Appellant alleges, is a complex medical matter beyond the competence of lay witnesses as it is not capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  The Appellant's contentions are thus not significantly probative and are unsupported by other evidence of record; they are likewise outweighed by the 2012 VA medical examiner's conclusions.  

In consideration of the evidence of record, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death, and the disease processes leading to the Veteran's death are not attributable to his active duty and was not caused or made worse by any disability that manifested in service.  The Board finds that the weight of the evidence demonstrates that the Veteran's heart disease and bowel disease were not etiologically related to service.  The competent evidence of record indicates there is no nexus between the Veteran's CAD and his one complaint at discharge of heart palpitations/pounding heart.  Indeed, there is no in-service injury, disease, or event, to which a diagnosed CAD or bowel disease could be related to service by medical opinion.  Finally, the evidence does not show, and the record and the Appellant does not suggest, that the Veteran's CAD manifested to a compensable degree within one year after service separation.  Thus, the presumptive provisions for chronic disability of arteriosclerosis manifesting within one year of service do not apply.  

Finally, although the Appellant did not expressly contend that the Veteran's heart condition was the result of exposure to herbicide agents in Korea, the VA has a duty to liberally construe claims raised by the claimant and the Board must consider all theories of entitlement if raised by the evidence of record, applying all relevant laws and regulations.  Szemraj v. Principi, 357 F.3d 1370, 1375-76 (Fed. Cir. 2004).  

Ischemic heart disease (including CAD) is a disease deemed associated with herbicide exposure, under current VA regulations.  Ischemic heart disease shall be service connected if a veteran was exposed to an herbicide agent during active military, naval, or air service, if the requirements of 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied.

During the pendency of the appeal, the VA amended the regulations to allow for a presumption of exposure to herbicide agents for certain veterans who served in Korea.  See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).  The Department of Defense (DOD) determined that herbicide agents were used in or near the demilitarized zone (DMZ) in Korea.  The regulations provide that veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during service.  See 38 C.F.R. § 3.307(a)(6)(iv).  

While the Board acknowledges that the Veteran's personnel file is not of record, the Veteran's service treatment records and DD Form 214 adequately identify his service in Korea, at least between December 1965 and April 1966.  Notably, neither the Veteran, during his lifetime, or the Appellant, had alleged that the Veteran was exposed to herbicides along the DMZ between April 1968 and July 1969.  Service treatment records indicate that the Veteran was attached to Company C 51st Signal Battalion when he was medically treated at Camp Red Cloud, South Korea between December 1965 and April 1966.  Camp Red Cloud is a United States Army camp that is not located in the DMZ and at no point in the Veteran's records is the DMZ referenced.  Additionally, the Veteran's active duty period ended in 1966, two years prior to the relevant time period for the presumption.  Therefore, the Board finds that service connection for the cause of the Veteran's death cannot be granted presumptively based on herbicide exposure in service.  As such, the Board finds that the Veteran was not exposed to herbicides in service.  Thus, although ischemic heart disease is recognized as one of the conditions for which presumptive service can be established due to Agent Orange exposure, the Appellant cannot benefit from the presumption because the Veteran did not have qualifying service.  38 C.F.R. § 3.307(a)(6)(iv).

Of note, the Veteran's death certificate includes a remark that the Veteran's use of tobacco contributed to his death.  The Veteran reported that he smoked two packs of cigarettes per day for about 45 years.  See September 13, 2006 Tallahassee Memorial Hospital History and Physical Examination Report.  For claims filed after June 9, 1998, the law prohibits service connection of a death or disability on the basis that it resulted from an injury or disease attributable to the use of tobacco products by a veteran during active duty service. 38 U.S.C.A. § 1103; 38 C.F.R. § 3.300(a).  Service connection, however, will not be prohibited if the disability or death can be service-connected on some basis other than the veteran's use of tobacco products during service, or if the disability became manifest or death occurred during service.  See 38 C.F.R. § 3.300 (b).  

For the above reasons, the Board finds that the preponderance of the evidence weighs against service connection for the cause of the Veteran's death, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.





____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


